The defendant’s cross petition for certification for appeal from the Appellate Court, 45 Conn. App. 591 (AC 14625), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that: (1) the trial court properly had refused to instruct the jury on the defendant’s theory of ‘imperfect self-defense’; and (2) the trial court did not abuse its discretion in precluding the defendant from introducing into evidence four of the victim’s previous criminal convictions for the purpose of establishing the victim’s violent character?”
KATZ, J., did not participate in the consideration or decision of this petition.